 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11
                                                     Case No. 2:16-cv-00389 MCE KJN P
12   JOSEPH BIVINS,
                                                    ORDER GRANTING DEFENDANT’S
13                                       Plaintiff, SECOND REQUEST TO MODIFY
                                                    SCHEDULING ORDER
14                   v.
15                                                   Judge:        The Honorable Kendall J. Newman
                                                     Trial Date:   Not Set
16   DR. JEU, et al.,                                Action Filed: February 23, 2016

17                                     Defendant.
18

19          Defendant Borges has requested a modification of the Discovery and Scheduling Order to

20   extend the dispositive motion deadline until September 30, 2019.

21          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

22   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

23   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

24   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

25   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

26   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

27   Johnson, 975 F.2d at 607).

28   ////
 1           Good cause appearing therein, IT IS HEREBY ORDERED that:

 2                   1. Defendant’s request for a modification of the Discovery and Scheduling Order (ECF

 3                      No. 67) is GRANTED; and

 4                   2. The dispositive motion deadline of August 30, 2019 is continued to September 30,

 5                      2019.

 6   Dated: August 26, 2019

 7

 8

 9   /bivi0389.16b

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
